Name: Commission Regulation (EC) NoÃ 1295/2005 of 5 August 2005 setting the reduction in the aid for dried fodder for the 2004/05 marketing year
 Type: Regulation
 Subject Matter: foodstuff;  marketing;  agricultural activity;  economic policy
 Date Published: nan

 6.8.2005 EN Official Journal of the European Union L 205/18 COMMISSION REGULATION (EC) No 1295/2005 of 5 August 2005 setting the reduction in the aid for dried fodder for the 2004/05 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 603/95 of 21 February 1995 on the common organisation of the market in dried fodder (1), and in particular the second subparagraph of Article 5 thereof, Whereas: (1) Regulation (EC) No 603/95 has been replaced by Council Regulation (EC) No 1786/2003 of 29 September 2003 on the common organisation of the market in dried fodder (2) with effect from 1 April 2005, the date on which the 2005/06 marketing year begins. As a result, Regulation (EC) No 603/95 should continue to apply for determining the final amount of aid for the 2004/05 marketing year. (2) Article 3(2) and (3) of Regulation (EC) No 603/95 set the amounts of aid to be paid to processors for dried fodder and sun-dried fodder produced up to the maximum guaranteed quantities laid down in Article 4(1) and (3) of that Regulation. (3) The quantities communicated to the Commission by the Member States for the 2004/05 marketing year under the second indent of Article 15(a) of Commission Regulation (EC) No 785/95 of 6 April 1995 laying down detailed rules for the application of Council Regulation (EC) No 603/95 on the common organisation of the market in dried fodder (3) include the quantities in stock on 31 March 2005 which, under Article 34 of Commission Regulation (EC) No 382/2005 of 7 March 2005 laying down detailed rules for the application of Council Regulation (EC) No 1786/2003 on the common organisation of the market in dried fodder (4), may be eligible for the aid provided for in Article 3 of Regulation (EC) No 603/95. (4) Those communications indicate that the maximum guaranteed quantity for dried fodder has been exceeded by 16 %. (5) The amount of the aid for dried fodder should therefore be reduced in accordance with the first subparagraph of Article 5 of Regulation (EC) No 603/95. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION: Article 1 For the 2004/05 marketing year, the amount of the aid for dried fodder provided for in Article 3(2) of Regulation (EC) No 603/95 is hereby reduced to:  EUR 64,36 per tonne in the Czech Republic,  EUR 56,40 per tonne in Greece,  EUR 54,11 per tonne in Spain,  EUR 57,02 per tonne in Italy,  EUR 63,24 per tonne in Lithuania,  EUR 59,04 per tonne in Hungary,  EUR 65,55 per tonne in the other Member States. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 63, 21.3.1995, p. 1. Regulation as last amended by the 2003 Act of Accession. (2) OJ L 270, 21.10.2003, p. 114. (3) OJ L 79, 7.4.1995, p. 5. Regulation as last amended by Regulation (EC) No 1413/2001 (OJ L 191, 13.7.2001, p. 8). (4) OJ L 61, 8.3.2005, p. 4.